Motion by respondent for reargument and reconsideration of the appeal by the defendant from a judgment of the County Court, Suffolk County, rendered April 28, 1981, which was modified by order of this court, dated June 21,1982 [88 AD2d 982], Motion for reargument granted; and upon reargument, decision and order, both dated June 21, 1982, recalled and vacated and the following decision substituted: Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered April 28, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence as a second felony offender. Judgment affirmed. It is apparent from a perusal of the transcript of the stenographic minutes of sentence in the County Court, Suffolk County, on February 21, 1975 (Indictment No. 429/74), received upon this motion, that the defendant’s request to be granted youthful offender treatment was denied. The appellant was properly sentenced as a second felony offender pursuant to CPL 400.21. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.